IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40498
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


HENRIQUE PEREZ, also known as Henry Perez,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-99-CR-332-1
                       --------------------
                         December 20, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henrique Perez appeals his sentences for conspiracy possess

with the intent to distribute more than 1000 kilograms of

marijuana and conspiracy to launder money.   Perez contends that

he received ineffective assistance of counsel because his

retained attorney did not investigate or file objections to the

Presentence Investigation Report’s (PSR) calculation of relevant

conduct.   He also contends that the district court erred in

determining that Perez failed to establish “good cause” for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40498
                                 -2-

purposes of raising an untimely relevant conduct objection to the

PSR.

       Because the record is not adequately developed, we decline

to review Perez’ ineffective assistance claim.    United States v.

Bounds, 943 F.2d 541, 544 (5th Cir. 1991).   Perez may raise this

claim in a 28 U.S.C. § 2255 motion.

    Upon a de novo review of the record, we find that the

district court properly exercised its discretion in determining

that Perez failed to establish “good cause” for purposes of

raising an untimely relevant conduct objection to the PSR.

United States v. Myers, 150 F.3d 459, 465 (5th Cir. 1998); United

States v. Young, 140 F.3d 453, 457 (2d Cir. 1998).

       AFFIRMED.